Citation Nr: 0735228	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
service-connected compensation benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to 
November 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005.  The veteran 
was scheduled for personal hearings at the local RO in 
December 2004 and May 2005; however, the veteran failed to 
appear.  Further, the veteran was scheduled for a Board 
videoconference hearing in January 2006; but, again, the 
veteran failed to appear. 

The Board notes that the veteran had originally designated 
AMVETS as his representative.  However, by memorandum dated 
September 2004, AMVETS revoked its representation of the 
veteran in accordance with 38 C.F.R. § 20.608. 


FINDINGS OF FACT

1.  An overpayment of VA improved pension benefits in the 
amount of $67,473.93 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due to minimal fault on the 
part of the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Recovery of the overpayment would not deprive the veteran 
of basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA compensation benefits in the amount of 
$67,473.93 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested waiver of the collection of an 
overpayment of VA service connected compensation benefits in 
the calculated amount of $67,473.93.   The evidence of record 
reflects that the veteran has a total disability rating based 
on individual unemployability due to a service-connected 
disability, effective May 24, 1999.  In or about March 2004, 
VA determined that a felony warrant was issued against the 
veteran on March 22, 1993 by Bernalillo County, Albuquerque, 
New Mexico for obstructing justice.  In March 2004, VA sent a 
letter to the veteran indicating that there was an 
outstanding warrant issued for his arrest, and that his VA 
benefits would be terminated under Section 505 of Public Law 
107-103, which prohibits payment of benefits to fugitive 
felons.  In April 2004, the veteran submitted a letter along 
with a copy of a May 2004 criminal summons issued by the 
County of Sandoval for driving while license was suspended or 
revoked.  Given that this applied to a different offense in a 
different county, in a May 2004 letter, VA informed the 
veteran that this information was not sufficient to show that 
the warrant issued by Bernalillo County had been cleared.  

Per a June 2004 determination, VA terminated the veteran's 
compensation payments, effective December 27, 2001, the date 
the law came into effect, creating an overpayment for 
benefits he had received from that date.  That same month, VA 
sent a letter notifying the veteran that he had received an 
overpayment in the amount of $67.473.93.  

In August 2004, the veteran submitted a copy of an agreement 
with the County of Sandoval to pay fine and court costs.  
Subsequently, VA again informed the veteran that this 
information was not sufficient to show that the warrant in 
another county had been cleared.  However, in September 2004, 
the veteran filed court documents from the County of San 
Bernalillo Second Judicial Circuit Court, which showed that 
the warrant had been cleared as of August 25, 2004.  That 
same month, VA informed the veteran that his service-
connected compensation benefits had been restored as of that 
date.  

In September 2004, the veteran submitted a Financial Status 
Report.  However, given that his compensation benefits had 
been restored, VA requested that the veteran provide an 
updated Financial Status Report, which was done in December 
2004.  The report showed that the veteran's total monthly 
income was $2,888.00 and his total monthly expenses were 
$1,000.00.  He also indicated that he had monthly payments 
for debt owed totaling $632.00.   In an attached statement, 
the veteran indicated that he was not receiving compensation 
during the time his traffic violation problem occurred.  

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In December 
2004, VA made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
The Board agrees with VA's initial determination.  Given that 
the veteran was most likely unaware of the law concerning 
fugitive felons, it does not appear that any actions of the 
veteran were taken with intent to seek an unfair advantage in 
collecting VA compensation benefits and with knowledge of the 
likely consequences.  

Although VA determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, it was 
determined that recovery of the overpayment of VA 
compensation benefits would not be against equity and good 
conscience.  In cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a), in order to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record and the applicable regulatory provisions, the 
Board finds that in the instant matter, the veteran's fault 
was minimal.  It is not clear that the veteran had notice of 
the law concerning fugitive felons prior to the March 2004 
letter from VA.  In turn, there is also no fault on the part 
of VA in that notice was sent to the veteran informing him of 
the law and the outstanding warrant as soon as VA received 
notice of the warrant.  

Nevertheless, in regard to whether collection would defeat 
the purpose of the benefit and whether failure to collect 
would cause unjust enrichment to the debtor, the Board notes 
that the veteran received benefits he was not entitled to 
receive or in excess of what he was entitled to receive.  
Thus, the recoupment of those benefits did not defeat the 
purpose of the benefit because under the law, the veteran was 
not eligible to receive such benefits.  A failure to recoup 
the benefits would cause unjust enrichment to the debtor for 
the same reason.  Likewise, there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The Financial Status Report received in December 
2004 showed that the veteran's monthly income was $2,888.00 
while his total monthly expenses were $1,000.00 and his 
monthly payment for debt owed was $632.00 for a total of 
$1,632.00.  Thus, the veteran's monthly income exceeded his 
monthly expenses, including debt, by $1,256.00.  Given the 
amount of income that exceeds his expenses, it is quite clear 
that undue hardship would not result if the veteran is forced 
to pay the debt at issue.  Thus, the Board does not believe 
that recovery of the overpayment would deprive the veteran of 
the basic necessities of life.  Quite the contrary, according 
to the most recent December 2004 financial status report, it 
appears that the veteran is able pay his rent, food, 
utilities, debt, etc. and still have $1, 256.00 remaining to 
put towards his VA debt.  The Board is simply unable to 
conclude that there is undue financial hardship in this case.  

Although it is unclear, the Board acknowledges that in his 
December 2004 statement, the veteran appeared to indicate 
that he was not receiving his compensation benefits during a 
certain time period.  However, there is no documentation in 
the claims file to support this contention.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet.App. 98, 100 
(1998); Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992).  
The Court has also specifically held that a statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in VA operations.  Id.  In other 
words, it is presumed that VA regularly sent the veteran his 
compensation payments until such time the benefits were 
terminated in June 2004.  There is no evidence of record to 
rebut this presumption. Therefore, the Board is unable to 
conclude that the veteran did not receive his VA compensation 
during the time period in question.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  
Nevertheless, even if it is determined that the VCAA is 
applicable to the instant case, the record shows that the 
veteran was sent notice in compliance with VCAA in September 
2005. 


ORDER

Waiver of overpayment is not warranted.  The appeal is 
denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


